Citation Nr: 1810057	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the matters on appeal in November 2014 and June 2017.


FINDING OF FACT

The Veteran's current hypertension is not the result of in-service exposure to herbicides, did not begin during service, and is not related to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as a result of exposure to herbicides, have not been met.  38 U.S.C. §§ 1110, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, including as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his April 2010 notice of disagreement and a May 2010 statement, the Veteran asserts that his current hypertension is the result of his in-service exposure to Agent Orange.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and is thus presumed to have been exposed to herbicides, including Agent Orange.  Also, in the May 2010 statement, the Veteran asserted that he had had complaints of elevated blood pressure since his time in the service. During his April 2013 Board hearing, he testified that he was first told that he had high blood pressure in service and was treated for high blood pressure in service, although he could not recall what treatment he was given.

Regarding the Veteran's assertions of first being diagnosed and treated for high blood pressure in service, the Board does not find them to be credible.  Service treatment records reflect no notations of hypertension or high blood pressure, despite documenting treatment for several other complaints and conditions.  On June 1970 examination for separation from service, the Veteran was noted to have had a normal clinical evaluation of the heart and vascular system; no hypertension, high blood pressure, or history of such was noted, and his blood pressure taken at the time was noted to have been 120/80.  

Post-service VA treatment records reflect that, in May 1998, the Veteran's vital signs were noted to be stable, with a blood pressure of 126/70.  In June 1998, the Veteran's medical history, including current medications, was noted to include recurring ear infection, ganglion cyst on wrist, recent biopsy of small skin lesion, history of headaches, lower back pain, and cervical pain (bulging discs); no hypertension, high blood pressure, or history of such was noted.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  In June 2000, it was noted that the Veteran's vitals were stable but did reveal an elevated blood pressure of 144/87, with repeat blood pressure 138/84.  In April 2002, the Veteran was noted to have had a past medical history that included hypertension.  Also, on March 2015 VA examination, the Veteran "state[d] he has been diagnosed with Hypertension for many years but does not recall specifically when."  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record).

In short, the weight of the evidence reflects that the Veteran's current hypertension condition did not begin until decades after his period of service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable in this case. 

The most probative evidence on the question of whether the Veteran's hypertension is related to his in-service Agent Orange exposure is the June 2017 opinion of a VA physician.  After reviewing the record, the examiner noted that the Veteran had a diagnosis of benign essential hypertension, which was very common, and had several risk factors including obesity, history of smoking, and obstructive sleep apnea.  The VA physician stated that it was far more likely that the Veteran's hypertension was related to any or all of these risk factors, rather than exposure to herbicides decades earlier, and that the probability of any association with herbicides certainly did not rise to the level of 50 percent or greater.  

The Board finds the June 2017 VA physician's opinion and explanation persuasive.  The explanation included the likely alternate etiological factors of the Veteran's hypertension, and the commonality of the presentation of his hypertension.  See Polovick v. Shinseki, 23 Vet. App. 48 (2009); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board notes an August 2009 statement from Dr. R.S. indicating that he had been the Veteran's primary care physician for a number of years.  Dr. R.S. stated that he had treated the Veteran for numerous medical conditions, including hypertension, and that such conditions were likely a result of his service in Vietnam, where he was exposed to Agent Orange.  However, the opinion lacks probative value.  It contains no rationale or explanation whatsoever.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this regard, moreover, it does not discuss or address the other etiological explanations for the Veteran's hypertension, described by the June 2017 VA physician.

Finally, the Board notes that, in a December 2017 brief, the Veteran's representative asserts that, while hypertension is not one of the specified diseases for which service connection may be presumed based on herbicides exposure, the National Academy of Sciences Institute of Medicine's Veterans and Agent
Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  The Veteran's representative argues that such "suggestive evidence of an association can arguably be sufficient to establish an 'indication' that the current disability 'may be related' to herbicide exposure during service," and thus meet "the 'low threshold' when assessing the need for a medical examination," pursuant to U.S.C. § 5103A(d)(2)(B) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, VA provided a medical examination in March 2015 and obtained a medical opinion - that of the June 2017 VA physician - on which it is relying in deciding this matter.  

Therefore, a preponderance of the evidence is against a finding that hypertension is the result of in-service exposure to herbicides, began during service, or is related to service in any other way.  Accordingly, service connection for hypertension must be denied.


ORDER

Service connection for hypertension, to include as a result of exposure to herbicides, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


